Case 1:17-cr-00101-LEK Document 379 Filed 11/08/18 Page 1 of 8     PageID #: 3516



KENJI M. PRICE                 #10523
United States Attorney
District of Hawaii

RONALD G. JOHNSON               #4532
GREGG PARIS YATES               #8225
Assistant United States Attorneys
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Fax:        (808) 541-2958
E-Mail:     Ron.Johnson@usdoj.gov
            Gregg.Yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,               )   CR. NO. 17-00101 LEK
                                        )
          Plaintiff,                    )   UNITED STATES’S RESPONSE TO
                                        )   NOTICE OF UNAVAILABILITY OF
    vs.                                 )   DEFENDANT’S STANDBY COUNSEL
                                        )   LARS ISAACSON AND MOTION TO
ANTHONY T. WILLIAMS,                    )   CONTINUE HEARING DATES
                                        )
          Defendant.                    )
                                        )
                                        )

             UNITED STATES’S RESPONSE TO NOTICE OF
       UNAVAILABILITY OF DEFENDANT’S STANDBY COUNSEL
     LARS ISAACSON AND MOTION TO CONTINUE HEARING DATES
Case 1:17-cr-00101-LEK Document 379 Filed 11/08/18 Page 2 of 8         PageID #: 3517



      Pursuant to Rule 12(c)(2) of the Federal Rules of Criminal Procedure, the

government respectfully responds to the Notice of Unavailability filed by

Defendant Anthony T. Williams’s Standby Counsel Lars Isaacson, ECF No. 376,

and separately moves this Court to vacate the hearing dates on all pending motions

that fall within Mr. Isaacson’s unavailability and reset them to a time when all

counsel may be present.

      At issue are hearings on six motions. See Defendant’s Motion for Order of

Contempt against the Illinois Anti-Predatory Lending Database, ECF Nos. 349;

Motion for Order of Contempt Against the Orange County District Attorney’s

Office, ECF No. 357; Motion for Order of Contempt against the Broward County

(FL) Sheriff’s Office, ECF No. 361; Motion for Order of Contempt against the

Federal Bureau of Investigation (FBI), ECF No. 363; Motion to Sever Defendant,

ECF No. 365; Defendant’s Sixth Motion for Order to Show Cause, ECF No. 375.

      Hearings on Defendant’s motions for a contempt order against the FBI and

the Sixth Motion for an Order to Show Cause have been set for November 19 and

27, 2018, respectively, before Magistrate Judge Mansfield. ECF Nos. 370 and

377. Hearings on Defendant’s motion to sever and his motions for contempt

orders against the Florida Broward County Sheriff’s Department, the “Illinois

Anti-Predatory Lending Database,” and the Orange County District Attorney’s

Office have been set for November 26, 2018 before District Judge Kobayashi.


                                          2
Case 1:17-cr-00101-LEK Document 379 Filed 11/08/18 Page 3 of 8        PageID #: 3518



ECF Nos. 366, 367, 368, 369. All these hearings fall within the period in which

Mr. Isaacson is unavailable from November 16-December 3, 2018.

      Good cause exists to vacate these hearing dates and set dates when all

counsel are available to attend. By way of background, Defendant is proceeding

pro se, and has repeatedly taken advantage of this status by engaging in aggressive

and frivolous motion practice. In February 2018, Defendant circumvented the

rules and limitations of discovery in the Federal Rules of Criminal Procedure

altogether by issuing subpoenas directly to two Federal agencies and three

Mainland state or local agencies, without notifying the U.S. Attorney’s Office.

      Defendant’s subpoenas are harassing and burdensome, and seek information

that is irrelevant to the wire fraud scheme charged in the Superseding Indictment,

or any defense to it. Defendant directed one subpoena to an Illinois State agency;

we are not aware of any nexus between the charges in the Superseding Indictment

and the State of Illinois. Moreover, the information this subpoena seeks appears to

be relevant only to an affirmative civil claim involving government fraud,

corruption, or misconduct. ECF No. 349-2 (Exhibit A to Subpoena to “Illinois

Anti-Predatory Lending Database” seeking “All letters… sent by … Anthony T.

Williams complaining about corruption, fraud, and malicious prosecution.”).

      Defendant sent another subpoena to the District Attorney’s Office in Orange

County, California, which was not involved in the wire fraud scheme described in


                                         3
Case 1:17-cr-00101-LEK Document 379 Filed 11/08/18 Page 4 of 8         PageID #: 3519



the Superseding Indictment, or Defendant’s mortgage fraud scheme in Florida, for

which he was convicted in 2017. Nonetheless, Defendant’s subpoena seeks that

office’s “practices or procedures to be used when investigating persons suspected

of mail and wire fraud.” ECF No. 357-2 (Exhibit A to Subpoena to Orange County

District Attorney’s Office). This information is not relevant to this prosecution

      Defendant’s standby counsel, Mr. Isaacson, is crucial to the Court’s

understanding of the underlying subpoena requests because Mr. Isaacson has been

actively engaged as Defendant’s agent in discovery and with respect to these

subpoenas. The undersigned counsel has spoken with representatives from the

U.S. Marshals Service, the FBI, the Orange County District Attorney’s Office, and

the Illinois Department of Financial and Professional Regulation, and each has

indicated that s/he has directly corresponded with Mr. Isaacson. At least twice, an

agency representative wrote to Mr. Isaacson directly to explain how his/her

respective agency did not possess documents responsive to Defendant’s subpoena.

ECF No. 357-2 at Exhibit D (“[I]t appears that we are not in possession of any

records that are responsive to Mr. Williams’ subpoena.”); ECF No. 350-2 at

Exhibit C (“Aloha Lars . . . [the U.S. Marshals Service for the Middle District of

Florida] advised [the Office of General Counsel] that M/FL never had custody of

or maintained any records for A Williams.”). Despite his fact, Defendant

instructed Mr. Isaacson to file motions for contempt orders against these and other


                                          4
Case 1:17-cr-00101-LEK Document 379 Filed 11/08/18 Page 5 of 8         PageID #: 3520



agencies, and Mr. Isaacson complied. These agencies must now appear before this

Court to respond to Defendant’s motions.

      Thus, standby counsel Mr. Isaacson, who was directly communicating with

various agencies that were subject to subpoenas, is an essential witness to the

information flow in each instance. With respect to Defendant’s subpoena to the

FBI, Mr. Isaacson was actively speaking to and emailing agency representatives

and the United States after the issuance of the subpoena. He had discussions with

the United States regarding the FBI’s past and ongoing production of materials

pursuant to Defendant’s subpoena. Again, however, Defendant filed a motion for

contempt order against the FBI.

      Mr. Isaacson, as standby counsel, must be present to protect the integrity of

these proceedings. Defendant’s discovery practice, like his motion practice, has

strained the resources of the government and this Court, and is now affecting third-

party state and local agencies. These third-party agencies, located in California,

Illinois, and Florida, do not have Hawaii-barred attorneys on staff to readily appear

in Court to respond to Defendant’s motions. This is particularly unfair and

burdensome to those agencies that communicated in good faith to Defendant

through standby counsel that they do not possess the information he seeks. This

conduct would not be tolerated from a member of the bar.




                                          5
Case 1:17-cr-00101-LEK Document 379 Filed 11/08/18 Page 6 of 8          PageID #: 3521



      Defendant should have the benefit of proper legal advice when he appears at

the above-referenced hearings to answer for his subpoenas, explain the relevance

of the information he is requesting, and defend his decision to not to seek

information through discovery from the government, but instead to file his motions

against these third party agencies.

                                  CONCLUSION

      In light of the foregoing, the government respectfully requests that the Court

vacate the hearing dates on all pending motions that fall within the period of

unavailability of standby counsel Lars Isaacson and to reset the hearing dates to a

time when all counsel, including Mr. Isaacson, are available.

             DATED: November 8, 2018, at Honolulu, Hawaii.

                                               KENJI M. PRICE
                                               United States Attorney
                                               District of Hawaii


                                               By /s/ Gregg Paris Yates
                                                 GREGG PARIS YATES
                                                 Assistant U.S. Attorney




                                          6
Case 1:17-cr-00101-LEK Document 379 Filed 11/08/18 Page 7 of 8        PageID #: 3522



                          CERTIFICATE OF SERVICE

             I hereby certify that, on the dates and by the methods of service noted

below, a true and correct copy of the foregoing was served on the following by the

method indicated on the date of filing:

Served Electronically through CM/ECF:

      Lars Isaacson, Esq.
      hawaii.defender@earthlink.net

      Attorney for Defendant
      ANTHONY T. WILLIAMS


      Michael Jay Green, Esq.
      michaeljgreen@hawaii.rr.com

      Attorney for Defendant
      ANABEL CABEBE


      Birney B. Bervar
      bbb@bervar-jones.com

      Attorney for Defendant
      BARBARA WILLIAMS


Defendant to be served by First Class Mail:

      Anthony T. Williams
      Register No. 05963-122
      Inmate Mail
      FDC Honolulu
      PO Box 30080
      Honolulu, HI 96820
Case 1:17-cr-00101-LEK Document 379 Filed 11/08/18 Page 8 of 8     PageID #: 3523




            DATED: November 7, 2018, at Honolulu, Hawaii.


                                          /s/ Gregg Paris Yates
                                          U.S. Attorney’s Office
                                          District of Hawaii




                                      8
